Citation Nr: 0814700	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  96-51 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee meniscectomy prior to July 2, 2002. 

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee meniscectomy prior to March 20, 
2006.

3.  Entitlement to a rating in excess of 30 percent from May 
1, 2007 for status post total right knee replacement. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. V.S. 


INTRODUCTION

The veteran had active duty service from March 1962 to March 
1964, and from August 1965 to December 1966. 

This matter has been on appeal from a January 1995 rating 
decision which, in part, denied entitlement to a rating in 
excess of 10 percent for service-connected for residuals of a 
right knee meniscectomy.  By rating decision in August 2002, 
the RO increased the rating to 20 percent, effective from 
July 2, 2002.  By rating decision in September 2006, the RO 
assigned a 100 percent rating, effective March 20, 2006, and 
redescribed the disability as status post total right knee 
replacement.  The September 2006 rating decision then 
assigned a 30 percent rating from May 1, 2007.  

The Board remanded this case in August 1998, August 2001, and 
December 2004.  Various other issues were adjudicated and/or 
remanded by the Board in these prior decisions.  The only 
issue remaining in appellate status involved the rating for 
service-connected right knee disability.  

Although the Board regrets further delay in this long-
standing appeal, for the reasons set forth below, the appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran initially filed a claim for an increased rating 
when his right knee disability was rated 10 percent.  By 
rating decision in August 2002, the RO increased the rating 
to 20 percent, effective from July 2, 2002.  However, the 
veteran clearly indicated in communications received in 
October 2002 and March 2003 that he believed the rating show 
go back prior to July 2, 2002.  

The record further shows that the veteran underwent a total 
right knee replacement, and the RO duly assigned a 100 
percent rating for the total right knee replacement effective 
from March 20, 2006, pursuant to Diagnostic Code 5055.  The 
RO then assigned a 30 percent rating from May 1, 2007.  

The Board notes that Diagnostic Code 5055 provides for a 60 
percent rating for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  The 
case has now been sent back to the Board by the RO.  However, 
the most recent supplemental statement of the case dated in 
October 2007 merely lists the issue as entitlement to an 
evaluation in excess of 20 percent from July 2, 2002, 
"through" March 20, 2006.  The supplemental statement of 
the case gives the impression that the propriety of the right 
knee disability rating prior to July 2, 2002, and from March 
20, 2006, is not under appeal.  However, the Board's review 
of the claims file does not reveal any express communication 
by the veteran or his representative indicating that he is 
satisfied with the 10 percent rating prior to July 2, 2002, 
or that he is satisfied with the 30 percent rating from May 
1, 2007.  

In view of the prior remands and in an attempt to avoid 
needless delay in appellate review, the Board contacted the 
veteran and his representative by letter in March 2008 asking 
for clarification as to the issues.  The veteran was informed 
that if a response was not received within thirty days, the 
Board would assume that the veteran wished to continue his 
appeal as to the proper rating to be assigned for right knee 
disability during the entire period covered by the appeal.  A 
response has not been received from the veteran.  Under the 
circumstances, additional remand is necessary. 

In an effort to avoid any further confusion at the RO, the 
Board has listed the issues separately on the first page of 
this remand according to the pertinent time periods under 
appellate review.  

The record shows that the veteran failed to report for a VA 
joints examination in January 2007, but it is not clear that 
this examination was to ascertain the current severity of his 
right knee disability.  Moreover, the October 2007 
supplemental statement of the case did not refer to the 
failure to report.  The Board believes that an examination of 
the right knee is necessary to ascertain whether or not a 
rating in excess of 30 percent is warranted from May 1, 2007.  

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), which 
outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim(s) that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The veteran should be scheduled for a 
VA examination of his right knee to 
ascertain the current severity of the 
service-connected disability.  The claims 
file should be made available to the 
examiner.  The examiner should report 
flexion and extension, to include the 
point (in degrees) where motion is limited 
by pain.  The examiner should clearly 
report whether the right knee disability 
results in chronic residuals consisting of 
severe painful motion or weakness in the 
affected extremity.  The examiner should 
also report whether there is nonunion with 
loose motion requiring a brace. 

3.  After completion of the above, the RO 
should review the claims file and 
determine if:

    a)  a rating in excess of 10 percent 
is warranted for residuals of a right 
knee meniscectomy prior to July 2, 2002. 

    b)  a rating in excess of 20 percent 
is warranted for residuals of a right 
knee meniscectomy prior to March 20, 
2006.

    c)  a rating in excess of 30 percent 
is warranted for status post total right 
knee replacement from May 1, 2007.

The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case addressing the three 
separate time periods.  After the veteran 
and his representative have an opportunity 
to respond, the case should be   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

